305 S.W.3d 496 (2010)
Terrell BEASLEY, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92309.
Missouri Court of Appeals, Eastern District, Division Three.
March 2, 2010.
Maleaner Harvey, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
*497 Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.
Prior report: 215 S.W.3d 738.

ORDER
PER CURIAM.
Movant, Terrell Beasley, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. We affirm the judgment in accordance with Rule 84.16(b).